Exhibit 10.35

 

Execution Copy

 

AMENDMENT NUMBER 3

TO INVESTMENT ADVISORY AGREEMENT

 

This is Amendment Number 3 (this “Amendment”) to the Investment Advisory
Agreement between ING Investment Management LLC (“IIM”) and ING Life Insurance
and Annuity Company (“Client”). This Amendment is effective as of January 1,
2009.

 

WHEREAS, IIM and Client are parties to that certain Investment Advisory
Agreement, dated March 31, 2001, as amended (the “Agreement”), pursuant to which
IIM provides Client with certain investment advisory and administrative
services; and

 

WHEREAS, IIM and Client desire to further amend the Agreement with respect to
the advisory fees payable to IIM and to incorporate in the Agreement certain
provisions required by the State of Connecticut Insurance Department.

 

NOW, THEREFORE, in consideration of the foregoing mutual agreements and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Client and IIM hereby agree as follows:

 

 

1.

Fees. Section 5 of the Agreement is hereby amended to read as follows:

 

Section 5. FEES – (a) Client will pay to IIM as full compensation for services
rendered a quarterly fee based on the annual fees set forth in Exhibit "B",
which is attached hereto and incorporated herein by reference. The books,
accounts and records of each party shall be maintained so as to clearly and
accurately disclose the precise details of the transactions to support the
reasonableness of the asset based fees charged. This fee schedule may be amended
by written agreement of the parties in accordance with Section 19(b). If IIM
shall serve for less than the whole of any quarterly period, its compensation
shall be payable on a pro rata basis for the period of the calendar quarter for
which it has served as an advisor hereunder. No cash or securities due to or
held for the Account shall be paid or delivered to IIM except in payment of the
fee payable to IIM under this Agreement.

 

(b)   Each calendar quarter, IIM will (i) calculate the fee amount for that
calendar quarter, based on the value of the Account as of the last day of the
prior calendar quarter, and (ii) post the fee amount as an inter-unit payable on
Client’s general ledger. The inter-unit payable will be settled within 60 days
of its posting on the general ledger. In the event the annual aggregate
quarterly management fees for any calendar year are less than the annual
minimum, IIM will post an inter-unit payable on Client’s general ledger during
the first quarter of the following year, to be settled within 60 days of its
posting on the general ledger.

 

2.   Advisory Fee Schedule. The Advisory Fee Schedule attached as Exhibit “B” to
the Agreement is hereby replaced in its entirety by the attached Exhibit “B”.
                       

 

 

3.

Assignment. Section 18 of the Agreement is hereby amended to read as follows:

 

Section 18. ASSIGNMENT This Agreement shall bind and inure to the benefit of and
be enforceable by the parties hereto and their permitted successors and assigns
hereunder; provided, however, that IIM may not assign its rights and obligations
under this Agreement unless and until it shall have first received the prior
written consent of Client. Assignment by IIM of all or a portion of its rights
and obligations under the Agreement to an

 

--------------------------------------------------------------------------------

affiliate will require the prior approval of the Connecticut State Insurance
Department. Client’s consent may be withheld for any reason, but if such consent
is given, IIM's assignee shall be required to assume and agree to perform all
the obligations of IIM hereunder and IIM shall remain fully liable for the
performance of its obligations under this Agreement arising prior to any such
assignment.

 

4.   New Section 19 on Waivers and Amendments. The Agreement is hereby amended
to include the following new Section 19.

 

Section 19. WAIVER; AMENDMENTS – (a)         No waiver of any provision of this
Agreement shall be deemed, or shall constitute, waiver of any other provision,
whether or not similar, nor shall any waiver constitute a continuing waiver. No
waiver shall be binding unless executed in writing by the party making the
waiver. Failure of either Client or IIM to exercise or delay in exercising any
right or power granted under this Agreement shall not operate as a waiver of any
such right or power.

 

(b)   This Agreement may be amended only by a written instrument executed by
Client and IIM and in accordance with the Connecticut insurance holding company
act notice and/or approval provisions.

 

5.   New Section 20 for Miscellaneous Provisions. The Agreement is hereby
amended to include the following new Section 20:

 

Section 20. MISCELLANEOUS – This Agreement constitutes the entire agreement of
Client and IIM in respect of the services contemplated hereunder. This Agreement
may be executed in separate counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.

 

6.   Amended Agreement. Except as specifically amended by this Amendment, each
and every term of the Agreement, as previously amended, remains in full force
and effect.

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment
effective as of the date first above written.

 

 

 

ING LIFE INSURANCE AND ANNUITY COMPANY

 

 

 

 

ING INVESTMENT MANAGEMENT LLC

By: /s/

David S. Pendergrass

 

By: /s/

Christine Hurtsellers

 

(Signature)

 

 

(Signature)

 

 

 

 

 

Name:

David . Pendergrass

 

Name:

Christine Hurtsellers

Title:

Senior Vice President and Treasurer

 

Title:

Executive Vice President

 

 

 

 

2

 



--------------------------------------------------------------------------------

 

EXHIBIT “B”

 

ING INVESTMENT MANAGEMENT LLC

ADVISORY FEE SCHEDULE

 

Annual Advisory Fees (based on assets under management):

(minimum is $100,000 for all portfolios)

 

ASSET CLASS (other than derivatives)

BASIS POINT FEE

•            Public Bonds (investment grade)

10.0

•            Public Bonds (below investment grade (“BIG”))

23.0

•            ABS, MBS, CMO-A, Pass-throughs

15.0

•            Private Placements (investment grade)

20.0

•            Private Placements (BIG)

28.0

•            Emerging Market Debt

28.0

•            CMO-B, Residuals

65.0

•            Short Term Assets & Treasuries

9.0

•            Equity Securities (actively managed)

50.0

•            Equity Securities (non-actively managed)

6.0

•            CMBS

17.0

•            Commercial Mortgages (excluding servicing)

17.0

•            Real Estate Equity, Foreclosed Mortgages & Problem Privates and
Commercial Mortgage Loans

75.0

•            Structured Products

17.0

•            Hedge Funds and Private Equity Funds

76.0

•            Non-investment advisory services (applied to all assets under
management per portfolio)

2.7 bps in addition

to asset class charge

 

Derivatives

Annual Charge Per Contract

•     OTC Options and Currency Swaps and Currency Forward Contracts

$900.00

•     Interest Rate Derivatives, Credit Derivative Swaps, and Total Return Swaps

$1,350.00

•     Exchange-Traded Futures and Options Contracts

$60.00

 

Production Fee (one-time fee assessed at close of transaction):

 

ASSET CLASS

BASIS POINT FEE

•            private placements (investment grade)

25.0

•            private placements (international investment grade)

35.0

•            private placements (BIG)

40.0

•            commercial mortgages

25.0

 

 

 